Relevant MPEP Sections
MPEP 2113 relating to Product by Process limitations - “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are not persuasive.  Specifically, the claim amendments are taken to introduce new matter to the claims and fail to distinguish the instant claims from the prior art as the general shape of the primary precursor particles (an intermediate product) is not taken to have a patentably distinguishable effect on the final structure which is drawn to an active material which is a secondary particle which has been fired (would a circular plate shaped particle such as described by the prior art and a “generally spherical” particle result in a different final structure once the particles have been agglomerated and fired?).  Further, it is unclear whether the unsupported “generically spherical” limitations added by the amendment distinguish from the circular plate shaped or needle shaped particles described by the prior art as there is no guidance in the instant specification as how such a limitation such be interpreted.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The amendments have prompted the new ground of rejection below and therefore this action is FINAL.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3, 5-8 and 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amendment now requires “generally spherical” primary particles of a particular diameter which applicant alleges is supported by originally filed figures 2-5.  However, the Examiner notes that only figure 2 shows the precursor material in an inventive example.  Figure 3 shows a comparative example precursor material and figures 4 and 5 show the active material.  The claim amendments relate to an inventive precursor material so only figure 2 is taken to be relevant.  Figure 2 appears to show secondary particles (an agglomeration of primary particles with an indistinguishable shape, figure 2 shows particles larger than the 5-micron scale bar) which are clearly not spherical primary particles with a diameter of 1 to 2 micron as now claimed. The term “spherical” or “generally spherical” does not appear in the specification as originally filed and the only particular description of the shape comes from paragraph [0028]:
“[0028]  In Formula 1, M may be combined with Ni, Mn, and Co. A primary particle 
diameter of the active material precursor may be from about 1 um to about 2 um. For 
example, a thickness of the active material precursor may be about 100 nm, and the 
active material precursor may have a long rod shape.” (emphasis added)
Therefore, the instant amendments are taken to introduce new matter to the claims.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 5-8 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “generally spherical” in claim 1 is a relative term which renders the claim indefinite. The term “generally spherical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Are the plate shaped particles of the prior art which have a thickness reasonably considered “generally spherical”? What degree of sphericity is required by this terminology?  The instant specification has figures but none appear to show primary particles as described by the amendment above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Toya et al. (US Pub 2013/0078520 of record) in view of Boulineau et al. (“Structure of Li2MnO3 with different degrees of defects”, a copy of which is of record), Wu et al. (“Effect of precursor and synthesis temperature on the structural and electrochemical properties of Li(Ni0.5Co0.2 Mn0.3)O2”, a copy of which is of record) and van Bommel et al. (“Synthesis of Spherical and Dense Particles of the Pure Hydroxide Phase Ni1 ∕ 3Mn1 ∕ 3Co1 ∕ 3 ( OH ) 2” of record)
In regard to claims 1 and 6-8, Toya et al. teach an active material for a battery, wherein the active material is formed from an active material precursor comprising: Formula NixMnyCoz(OH) 2 where  0.3≤x≤0.7 (i.e. x may be 0.4 or 0.5), 0.1≤y≤0.55 and 0≤z≤0.4 (see paragraph [0034, 0074] - the M component has been omitted because such is not positively required by the claim or the prior art composition) which overlaps the claimed ranges in a manner which provides a prima facie case of obviousness (see MPEP 2144.05) which has a hollow structure (see paragraph [0032, 0077]). 
In regard to the amendment, Toya et al. teach the active material precursor comprises plate shaped primary particles having a size (i.e. diameter) in a range from about 0.3 to 3 microns (paragraph [0079]) which overlaps the claimed ranges in a manner which provides a prima facie case of obviousness (see MPEP 2144.05). Further, the particles shown by the prior art (figures 5-8), regardless of whether described as fine, plate or needles, all appear to be “generally spherical” in shape.
Toya et al. does not show an XRD spectra of the active material.  However, in regard to singlet peak around 21°, Boulineau et al. teach a similar active material such as the layered transition metal oxides Li1+x(Ni1/2−yMn1/2−yCo2y)1−xO2 or specifically Li1.12(Ni0.425Mn0.425Co0.15)0.88O2 (page 1658) which have attracted much attention due to their large capacity and good cyclability (see I. Introduction) which is formed from metal hydroxides under varying conditions (see 2. Experimental) and the desirability to control the processing conditions which controls the amount of defects present in the layered oxide structure which results in different XRD peaks (see Figure 2) and the ability to control the processing such that a singlet peak around 21° is present in the material which corresponds to a (020) plane of the material which creates a desirably crystal structure (3. Results and Discussion).
Therefore, the it would have been obvious to one of ordinary skill in the art at the time the invention was filed to optimize the composition and processing of the active material of Toya et al. to include the controlled crystal structure and/or composition taught by Boulineau et al. as such enhances the properties of the material.
In regard to the peak around 35°, Toya et al. does not show an XRD spectra of the precursor material.  However, Wu et al. teach a similar active material of layered transition metal oxides such as specifically Li(Ni0.5Mn0.3Co0.2)O2 (title) and the desirability to optimize the hydroxide precursor material (see I. Introduction) which is formed under varying conditions (see 2. Experimental) and the desirability to control the structure of the precursor in order to form a material such as NCM-3 which as seen in Figure 1 has a peak corresponding to the 100 plane at 34.6° (as measured by Graph Grabber software, see screenshot below) which formed an active material with the smallest most uniform particle sizes and excellent cycling performance (see 3.4 electrochemical performance study). 

    PNG
    media_image1.png
    839
    1215
    media_image1.png
    Greyscale

Therefore, the it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the hydroxide precursor of Toya et al. to include the controlled crystal structure and/or composition taught by Wu et al. (including the claimed peak in XRD) as such enhances the properties of the material.
In regard to the tap density of the hydroxide precursor, Toya et al. teach a tap density such as 1.40 g/ml is typical for the material (paragraph [0013]) but do not disclose a particular density. However, van Bommel et al. teach a similar NMC composite active material formed from nickel cobalt manganese hydroxide precursor material and the desirability to perform an additional heat treatment to increase the tap densities of the hydroxide precursor such as from 1.7 g/ml to 2.0 g/ml (see results and discussion section) because high tap densities are important for commercial applications (introduction page A362).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was effective filed to optimize a property such as tap density to be within or close to the claimed range depending on the composition of the material and conditions of formation in the material of Toya et al. as such is important for commercial applications as taught by van Bommel et al. The prior art discloses various heat treatments which will result in various amount of tap density increase in a manner which overlaps the claimed range in a manner which provides a prima facie case of obviousness (see MPEP 2144.05).
In any event, the Examiner notes that the majority of the limitations in the independent claim and the dependent claims 6-8 and 10-15 relate to product by process limitations attempting to define the claimed active material in terms of the intermediate precursor material used in the formation of the active material which (while the particulars of the precursor and the process steps to form such have been shown in the prior art below) do not necessarily distinguish the claimed product from that of the prior art (see MPEP 2113 above).  This is particularly relevant for the shape and size of the primary particles which may change or be unrecognizable after agglomerating into secondary particles and firing from a hydroxide (precursor material, an intermediate material) to an oxide (which is an active material to which the claims are drawn).  
In any event, changes to size and shape of the prior art electrode materials are an obvious modification absent evidence to the contrary (see MPEP 2144.04 Part IV).
In regard to claims 2, 3 and 5, Toya et al. teach the lithium nickel manganese composite oxide has a general formula: Li1+uNixMnyCozMtO2 (where −0.05≦u≦0.50, x+y+z+t=1, 0.3≦x≦0.7, 0.1≦y≦0.55, 0≦z≦0.4, 0≦t≦0.1, M is an added element selected from one or more elements from among Mg, Ca, Al, Ti, V, Cr, Zr, Nb, Mo and W) (see paragraph [0048, 0149]) which overlaps or is close enough to the claimed ranges in a manner which provides a prima facie case of obviousness (see MPEP 2144.05). 
Further, in regard to claim 5, Toya et al. teach a precursor general formula which includes Ni0.40Mn0.44Co0.16(OH) 2which are the ratios required to form the active material of this claim (see Examples of the instant specification), and therefore the prior art range overlaps the final active material composition claimed in a manner which provides a prima facie case of obviousness (see MPEP 2144.05).  Additionally, the prior art performs substantially the same methods (see claims below) with the same composition therefore the same properties as presumed present (see MPEP 2112.01). 
In regard to claim 10, Toya et al. teach the active material is obtained by a method comprising: mixing the active material precursor of Formula 1 (as applied to the claims above) with a lithium precursor to form a mixture, mixing the mixture with a lithium compound (mixing step), and heat-treating the resultant at a temperature of in a range of about 800°C to about 980°C (calcination step), wherein the mixing molar ratio of the lithium precursor to the active material precursor is 1.5:1 (see mixing step - see paragraphs [0176-0185]).  The ranges disclosed by the prior art overlap or are close enough to the claimed ranges to establish obviousness (see MPEP 2144.05).  Additionally, the limitations of this claim are product by process limitations and the patentability of a product does not depend on its method of production (MPEP 2113 above).
In regard to claim 11, Toya et al. teach the active material precursor is obtained by a method comprising: mixing a nickel precursor, a manganese precursor, a cobalt precursor, a metal (M) precursor, and a solvent to prepare a precursor mixture; and mixing the precursor mixture and a pH adjusting agent to adjust a pH value of the resultant to be in a range of 9.5 to 11.5 (see paragraph [0103-0111]). 
In regard to claims 12-15, Toya et al. teach a chelating agent such as ammonium water is added to the mixing of the precursor mixture and the pH adjusting agent such as sodium hydroxide in various molar amounts (paragraph [0100-0105, 0137]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al. (US Pub 2015/0034865 newly cited) teaches a nickel hydroxide precursor (see abstract) considered relevant to the claims as amended.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723